Citation Nr: 1411917	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 2007 to September 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of June 2011 and March 2012 rating decisions issued by the RO.  

The Veteran testified from the RO via videoconference technology at a hearing with the undersigned Veterans Law Judge in June 2013.  A copy of the transcript is associated with the claims file.   

In addition to the paper claims file, there are Virtual VA and VBMS electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic files reveals a copy of the hearing transcript and additional VA treatment records.  

The RO indicated that it reviewed the additional treatment records prior to the issuance of the June 2012 Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.  


FINDING OF FACT

The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during her period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, her disability manifested by tinnitus is due to disease or injury that was incurred in her active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken hereinbelow, a full discussion of whether VA has met its duties of notification and assistance is not required at this time. 

The Veteran asserts that her current tinnitus is due to her exposure to loud and harmful noise during her period of active service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

On the May 2011 VA examination, the Veteran complained of ringing in her ears and tinnitus was diagnosed.  See Charles v. Principi, 16 Vet. App. 370 (2002) (lay persons competent to testify about ringing in ears in service).  

A review of the service personnel records shows that the Veteran's military occupation specialties included that as a field artillery meteorologist.  The Veteran testified in June 2013 that she was exposed to loud noise working with field artillery to include from missiles and heavy ammunition.  

Given this factual background, her assertions of exposure to significant noise is found to be consistent with the circumstances of her service.  As such, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).  

The record contains conflicting evidence pertaining to the relationship between the Veteran's tinnitus and noise exposure during her period of active service.  

The Veteran's service treatment records showed that the Veteran had normal hearing upon enlistment and separation.  During service, however, she complained of ear aches and sought treatment and medication for her ears.  

The Veteran was afforded a VA examination in May 2011 and reported having bilateral tinnitus.  The Veteran denied post-service occupational and recreational noise exposure.  The Veteran reported performing employment in clerical positions and retail since leaving service.  

The examiner opined that, since there was no associated hearing loss from service, it was not likely that the current complaint of tinnitus was from military noise exposure.  The examiner reasoned that normal hearing in service strongly suggested any reported tinnitus was less likely to be from noise exposure.  

The Board has also considered the Veteran's lay statements.  The Veteran asserts that she has experienced tinnitus since service.  The Board notes that the Veteran is competent to report as to the symptoms she experiences, such as ringing in her ears and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

There is no medical opinion linking the Veteran's tinnitus to service.  Such medical nexus evidence, however, is not always required to establish service connection.  

In this case, there is competent, credible evidence that the Veteran was exposed to loud noise in service, experienced tinnitus in and since service, and that her current tinnitus is thus related to her in-service noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms "may provide sufficient support for a claim of service connection, and it is error for the Board to require medical evidence to support that lay evidence").

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not is the result of the Veteran's exposure to excessive or harmful noise exposure that began with her duties during service.

In resolving all reasonable doubt in the Veteran's favor, service connection in warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


